Citation Nr: 0724101	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-16 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
and arm dislocation. 

2.  Entitlement to a compensable (initial) evaluation for a 
scar of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2005 rating decision rendered by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  At the hearing, the veteran waived his right to have 
any additional evidence submitted thereafter initially 
considered by the RO.  In July 2007, the Board received an 
additional statement from the veteran.


FINDINGS OF FACT

1.  A right shoulder and arm disability was not present in 
service, and is not otherwise etiologically related to 
service.

2.  At the January 2007 hearing on appeal, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal for a compensable evaluation for a scar 
of the right ear.


CONCLUSIONS OF LAW

1.  A right shoulder and arm dislocation was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for withdrawal of a Substantive Appeal with 
respect to the issue of entitlement to a compensable 
evaluation for scar of the right ear have been met; 
therefore, the Board does not have appellate jurisdiction 
over this matter.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Right Shoulder and Arm Dislocation

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the originating agency provided the 
veteran with the notice required under the VCAA and the 
implementing regulation, to include notice that he should 
submit any pertinent evidence in his possession, by a letter 
mailed in May 2005, prior to the initial adjudication of the 
claim.  Although the veteran was not provided notice with 
respect to the disability rating or effective date element of 
his claim until March 2006, after the initial adjudication of 
the claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for the claimed disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claim was no more than 
harmless error.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his service medical records 
and private treatment records identified by him.  The veteran 
contends that he should have been afforded a VA examination 
and a nexus opinion obtained in connection with his claim.  
The Board has determined that VA has no obligation to provide 
a VA examination or obtain a medical opinion in this case 
because there is no reasonable possibility that such an 
examination would result in evidence to substantiate the 
claim.  In this regard, the Board notes that the record 
before the Board documents no complaint or finding of a right 
shoulder and arm disorder in service or until more than 30 
years after the veteran's discharge from service.  Any 
opinion linking a current disability to service would 
necessarily be based on history provided by the veteran for 
compensation purposes decades following his discharge from 
service, a history that the Board does not believe is 
sufficiently reliable to provide the basis for an adequate 
medical opinion.  

The Board did hold the record open for 60 days to allow the 
veteran to submit a medical opinion from Dr. D.E. on the 
etiology of his claimed disorder.  The veteran did not submit 
a medical opinion.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  As 
previously discussed, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2006); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

At the Travel Board hearing, the veteran testified that he 
injured his right shoulder and arm at the same time he 
injured his right ear, for which service connection has been 
established.  He acknowledged that he did not seek treatment 
for his right shoulder and arm in service, but maintained 
that he experienced bruising and aching at that time and 
continued to experience aching after service and up until he 
dislocated his shoulder in October 2003.  He testified that 
he was told by a physician who examined him in October 2003 
(Dr. D.E.) that his dislocated shoulder stemmed from a 
"decades old" injury.  

The service medical records are indeed absent any evidence of 
a disorder of the veteran's right shoulder or arm.  After 
service, records from 
Orthopedic Associates, Indian River Memorial Hospital, and 
Miles Memorial Hospital show that the veteran initially 
sought treatment for his right shoulder in October 2003.  At 
that time, the veteran presented with complaints that he had 
dislocated his right shoulder.  He reported that 30 years ago 
he suffered a long head of the biceps tendon rupture while 
hauling brush.  He maintained that he had had more recent 
episodes of bursitis in the shoulder.  A November 2003 report 
shows that Dr. D.E. related that the veteran reported a 
history of intermittent problems with his right shoulder and 
a history of a biceps tendon rupture about 30 years prior to 
the current injury.  Dr. D.E. noted that the examination 
revealed that the veteran clearly had a long head of the 
biceps rupture on the right side, and a magnetic resonance 
image (MRI) scan clearly showed a cuff tear.  Dr. D.E. 
concluded that the veteran had a dislocation event that was 
almost certainly secondary to the fact that he had had "a 
chronic, long-standing rotator cuff tear."  In an April 2007 
statement, the veteran referenced Dr. D.E.'s November 2003 
report as proof that his current right shoulder and arm 
disability is related to his military service. 

The Board observes that there is no medical evidence of a 
chronic disability of the shoulder and arm until more than 30 
years after the veteran's discharge from service.  In an 
April 2007 statement, the veteran referenced Dr. D.E.'s 
November 2003 report as proof that his current right shoulder 
and arm disability is related to his military service.  
Contrary to the veteran's contention, Dr. D.E. does not state 
in the November 2003 report or any other report that the 
veteran's current right shoulder and arm disorder is related 
or consistent with trauma the veteran alleged occurred while 
he was in service.  There is no competent medical evidence 
that shows that his currently diagnosed right shoulder and 
arm disability is etiologically related to service.

In essence, the evidence of a nexus between the veteran's 
claimed disability and his military service, is limited to 
the veteran's own statements.  This is not competent evidence 
of a nexus between the claimed disability and the veteran's 
active service since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As such, the Board finds that 
service connection is not warranted for a right shoulder and 
arm dislocation.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.






Withdrawal of Appeal - Compensable (Initial) Evaluation for 
Scar of the Right Ear

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  

A Substantive Appeal may be withdrawn in writing or at a 
hearing on appeal at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204.  At the January 2007 
hearing before the undersigned, the veteran stated that he 
desired to withdraw his appeal with respect to the issue of 
entitlement to a compensable evaluation for scar of the right 
ear.  Having met the requirements of 38 C.F.R. § 20.204, the 
veteran has effectively removed this issue from appellate 
status.  Accordingly, the Board does not have jurisdiction to 
decide this issue.  


ORDER

Service connection for a right shoulder and arm dislocation 
is denied. 

The appeal for a compensable (initial) evaluation for scar of 
the right ear is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


